
	
		I
		111th CONGRESS
		1st Session
		H. R. 1683
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. McDermott (for
			 himself, Mr. Blumenauer,
			 Mr. Larson of Connecticut, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  greenhouse gas emissions by requiring a Federal emission permit for the sale or
		  use of greenhouse gas emission substances, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Environment and Stable Energy
			 Market Act of 2009.
		2.Greenhouse Gas
			 Emission Substances
			(a)In
			 generalThe Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
				
					LGreenhouse Gas
				Emission Substances
						
							Sec. 9901. Condition precedent to sale or use of greenhouse gas
				  emission substance.
							Sec. 9902. Federal emission permit.
							Sec. 9903. Definitions.
							Sec. 9904. Regulations.
						
						9901.Condition
				precedent to sale or use of greenhouse gas emission substance
							(a)In
				generalNo covered person may
				sell any greenhouse gas emission substance except pursuant to a Federal
				emission permit for each carbon dioxide equivalent that the Administrator of
				the Environmental Protection Agency determines would be emitted from the
				combustion or other greenhouse gas emitting use of such substance.
							(b)Covered
				personFor purposes of this subtitle, the term covered
				person means—
								(1)in the case of coal (including lignite and
				peat) produced from a mine in the United States, the producer of such
				coal,
								(2)in the case of crude oil or petroleum
				products received at a United States refinery, the operator of the United
				States refinery,
								(3)in the case of any
				greenhouse gas emission substance not described in paragraph (1) or (2)
				produced in the United States, the producer of such substance, and
								(4)in the case of any greenhouse gas emission
				substance entered into the United States for consumption, use, or warehousing,
				the person entering such substance for consumption, use, or warehousing.
								(c)Use treated as
				sale
								(1)In
				generalIf any person uses a greenhouse gas emission substance
				before the first retail sale of such substance, then such person shall be
				liable for the purchase of a Federal emission permit under section 9902 in the
				same manner as if such substance were sold at retail on the date of such use by
				such person pursuant to a Federal emission permit.
								(2)Exemption for
				use in further manufactureParagraph (1) shall not apply to use
				of a greenhouse gas emission substance as material in the manufacture or
				production of, or as a component part of, another article to be manufactured or
				produced by such person.
								(d)ExceptionsSubsection
				(a) shall not apply to—
								(1)a greenhouse gas
				emission substance to be used for noncombustion agricultural purposes,
				or
								(2)a greenhouse gas
				emission substance with respect to which a Federal emission permit has
				previously been purchased.
								(e)Importation of
				Carbon-Intensive Goods
								(1)Greenhouse gas
				emission permit equivalency feesThe Secretary shall impose a
				greenhouse gas emission permit equivalency fee on imports of carbon intensive
				goods that shall be equivalent to the cost that domestic producers of
				comparable carbon intensive goods incur as a result of—
									(A)permit fees paid
				by covered persons for greenhouse gas emission substances under this section,
				and
									(B)greenhouse gas
				emission permit equivalency fees paid by importers of carbon intensive goods
				used in the production of the comparable carbon intensive goods in
				question.
									(2)ExpirationParagraph
				(1) and 6633(b) shall cease to have effect at such time as and to the extent
				that—
									(A)an international
				agreement requiring countries that emit greenhouse gases and produce
				carbon-intensive goods for international markets to adopt equivalent measures
				comes into effect, and
									(B)the country of
				export has implemented equivalent measures, and the actions provided for by
				paragraph (1) and 6633(b) are no longer appropriate.
									9902.Federal
				emission permit
							(a)In
				generalThe Secretary shall,
				subject to subsection (d), issue Federal emission permits, as provided for in
				this subtitle. A Federal emission permit may only be obtained upon making
				payment to the Secretary.
							(b)Rules relating
				to permitsFor purposes of this subtitle—
								(1)Each Federal
				emission permit shall be denominated in carbon dioxide equivalents.
								(2)A Federal emission
				permit may only be purchased at the time a greenhouse gas emission substance is
				produced or entered into the United States, as the case may be.
								(3)A Federal emission
				permit may not be sold, exchanged, or otherwise transferred.
								(c)Permit
				Price
								(1)In
				generalThe Secretary, after consultation with the Administrator
				of the Environmental Protection Agency and the Secretary of Energy, shall
				establish the price of obtaining a Federal emission permit for a calendar year
				based on a determination of the dollar amount necessary to ensure that the
				demand for permits does not exceed the greenhouse gas emission allocations for
				such calendar year.
								(2)5-year price
				schedule
									(A)In
				generalNot later than January 1, 2010, and once every 5 years
				thereafter, the Secretary shall publish a schedule of the prices determined
				under paragraph (1) for obtaining a Federal emission permit during any calendar
				year in the 5-calendar-year period beginning 1 year after any such date.
									(B)ModificationsIf
				in a given 5-year period—
										(i)the Secretary
				reasonably expects to issue Federal emission permits that (in the aggregate)
				significantly exceed or fall short of the national limitation because of the
				price set by the Secretary (and not because of temporary fluctuations in the
				energy markets or the weather), and
										(ii)sufficient time
				remains in such period,
										the
				Secretary shall establish a new schedule of prices for the remaining years in
				such 5-year period. Such schedule may not take effect until after 12 months
				after the establishment of such schedule.(C)Number of
				modifications permittedIn the first 5-year period, the Secretary
				may change the schedule of prices under subparagraph (B) a maximum to two
				times. In any ensuing 5-year period, the Secretary may change the schedule of
				prices under subparagraph (B) a maximum of once.
									(d)National
				Limitation
								(1)In
				generalThere is a national greenhouse gas emission allocation
				limitation for any calendar year. Such limitation for a calendar year shall be
				the sum of—
									(A)the greenhouse gas
				emission allocations specified in the table in paragraph (3) for such calendar
				year reduced pursuant to paragraph (2) for such calendar year, plus
									(B)the additional allocation of Federal
				emission permits issued by the Secretary for such calendar year to the extent
				that applications for Federal emission permits exceed the greenhouse gas
				emission allocations specified in the table in paragraph (3) for such calendar
				year.
									(2)Reduction
				required over remaining yearsAfter issuing additional
				allocations under paragraph (1)(B) during any 5-calendar-year period, the
				number of the greenhouse gas emission allocations specified in the table in
				paragraph (3) shall be reduced ratably the aggregate number of such additional
				allocations over the years specified in such table remaining after such
				period.
								(3)Annual
				economy-wide greenhouse gas emission allocationsThe greenhouse
				gas emission allocations for a calendar year are those specified in the
				following table:
									
										
											
												Calendar YearUnited States Economy-Wide
						Greenhouse Gas Emission Allocations (in Millions of Carbon Dioxide
						Equivalents)
												
											
											
												20116835.29
												
												20126670.58
												
												20136505.87
												
												20146341.16
												
												20156176.45
												
												20166011.74
												
												20175847.03
												
												20185682.32
												
												20195517.61
												
												20205352.9
												
												20215110.99
												
												20224880
												
												20234659.5
												
												20244448.93
												
												20254247.89
												
												20264055.93
												
												20273872.64
												
												20283697.63
												
												20293530.54
												
												20303370.99
												
												20313218.66
												
												20323073.2
												
												20332934.33
												
												20342801.72
												
												20352675.11
												
												20362554.23
												
												20372438.8
												
												20382328.59
												
												20392223.36
												
												20402122.89
												
												20412026.95
												
												20421935.36
												
												20431847.9
												
												20441764.39
												
												20451684.66
												
												20461608.53
												
												20471535.84
												
												20481466.43
												
												20491400.16
												
												20501336.89.
												
											
										
									
								(e)ReportNot
				later than January 1, 2012, and annually thereafter, the Secretary shall
				publish a report describing the extent to which the United States greenhouse
				gas emission allocations specified under subsection (d) are being achieved.
				Such report shall include—
								(1)an explanation of
				the methodology and assumptions the Secretary has used in establishing prices
				under this section, and
								(2)an estimation, or range of estimations, of
				the price of permits for the 10-year period following the current 5-year
				period.
								9903.Definitions
							(a)In
				generalFor purposes of this
				subtitle—
								(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
								(2)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means,
				for each greenhouse gas emission substance, the quantity of the greenhouse gas
				emission substance that the Administrator determines makes the same
				contribution to global warming as 1 metric ton of carbon dioxide.
								(3)Greenhouse gas
				emission substanceThe term greenhouse gas emission
				substance means—
									(A)coal (including lignite, peat, and
				derivatives of coal), to be used as a combustion fuel,
									(B)petroleum and any
				petroleum product, to be used as a combustion fuel,
									(C)natural
				gas,
									(D)methane,
									(E)nitrous
				oxide,
									(F)sulfur
				hexafluoride,
									(G)a
				perfluorocarbon,
									(H)a hydrofluorocarbon, and
									(I)any other substance that is determined by
				the Administrator to contribute to global warming to a nonnegligible
				degree.
									(4)Federal emission
				permitThe term Federal emission permit means a
				permit required under section 9901.
								(5)Carbon-intensive
				goodThe term carbon-intensive good means—
									(A)(i)iron, steel, any steel
				mill product (including pipe and tube), aluminum, cement, glass (including
				flat, container, and specialty glass and fiberglass), pulp, paper, chemicals,
				and industrial ceramics, and
										(ii)any other manufactured product
				that the Secretary determines—
											(I)is sold for purposes of further
				manufacture, and
											(II)generates, in the course of the
				manufacture of the product, direct and indirect greenhouse gas emissions that
				are comparable (on an emissions per dollar of output basis) to emissions
				generated in the manufacture or production of a good identified in clause (i),
				and
											(B)a manufactured
				item in which one or more goods identified under subparagraph (A) are inputs
				and the cost of production of which in the United States the Secretary
				determines is significantly increased by this subtitle.
									(6)Petroleum
				productThe term petroleum product has the meaning
				given such term in section 4612(a)(3).
								(b)Identification
				of carbon-intensive goodsThe determinations by the Secretary
				required by subsection (a)(5) shall be by rule.
							9904.RegulationsThe Secretary shall issue such regulations
				as may be necessary or appropriate to carry out this subtitle, including
				regulations relating to the timely and efficient issuance of permits and
				collection of payments for such
				permits.
						.
			(b)Refund of
			 Federal emission permit feeSubchapter B of chapter 65 of such Code is
			 amended by adding at the end the following new section:
				
					6633.Refunds of
				Federal emission permit fee for certain uses
						(a)In
				generalIf a Federal emission
				permit has been acquired with respect to a greenhouse gas emission substance
				pursuant to section 9902 and the acquirer of such permit uses such substance in
				a manner that will make a negligible or no contribution to global warming, as
				determined by the Secretary in consultation with the Administrator of the
				Environmental Protection Agency, the Secretary shall pay (without interest) to
				the acquirer of such substance pursuant to such permit an amount equal to the
				amount paid for the applicable Federal emission permit.
						(b)Payments to
				exportersThe Secretary shall pay (without interest) to the
				exporter of a carbon-intensive good (as defined in section 9903(5)) produced in
				the United States an amount equal to the cost that domestic producers of such
				carbon-intensive goods incur as a result of—
							(1)the dollar amount
				paid by covered persons for Federal emission permits for greenhouse gas
				emission substances under this section 9902, and
							(2)greenhouse gas
				emission permit equivalency fees paid under section 9901(e) by importers of
				carbon-intensive goods used in the production of the comparable
				carbon-intensive goods in
				question.
							.
			(c)Failure To
			 obtain permitSubtitle D of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new chapter:
				
					48Greenhouse Gas
				Emission Substances
						
							Sec. 5000A. Greenhouse gas emission substances.
						
						5000A.Greenhouse
				gas emission substances
							(a)Imposition of
				taxThere is hereby imposed
				on any covered person who fails to obtain a Federal emission permit pursuant to
				subtitle L a tax equal to 300 percent of the dollar amount of the fee that
				would have been charged for such permit but for such failure.
							(b)Covered
				personThe term covered
				person has the meaning given such term by section 9901(b).
							(c)Federal emission
				permitThe term Federal
				emission permit means a permit required under section
				9901.
							.
			(d)Establishment of
			 Climate Protection and Economic Security Trust Fund
				(1)FindingThe Congress finds that revenue generated
			 from the sale of Federal emission permits must be recycled into the American
			 economy—
					(A)to facilitate
			 economic growth and clean energy production, and
					(B)to protect the
			 economic security of vulnerable families and communities.
					(2)Establishment of
			 trust fundSubchapter A of chapter 98 of such Code (relating to
			 trust fund code) is amended by adding at the end the following:
					
						9511.Climate
				Protection and Economic Security Trust Fund
							(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Climate Protection and Economic
				Security Trust Fund (referred to in this section as the Trust
				Fund), consisting of such amounts as may be appropriated or credited to
				the Trust Fund as provided in this section or section 9602(b).
							(b)Transfers to
				Trust FundThere is hereby appropriated to the Trust Fund an
				amount equivalent to the amounts received in the Treasury pursuant to subtitle
				L.
							.
				(e)Conforming and
			 clerical amendments
				(1)The table of chapters for subtitle D of
			 such Code is amended by adding at the end the following new item:
					
						
							Chapter 48—Greenhouse Gas Emission
				Substances.
						
						.
				(2)The table of
			 subtitles for the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
					
						
							Subtitle L—Greenhouse Gas Emission
				Substances.
						
						.
				(3)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following:
					
						
							Sec. 9511. Climate Protection and Economic Security Trust
				Fund.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply with respect
			 to the sale of any greenhouse gas emission substance after December 31,
			 2010.
			
